Citation Nr: 0630118	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-38 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO denied entitlement to service connection for 
PTSD. The veteran perfected an appeal of this issue.

In February 2006, a video hearing before the undersigned 
Veterans Law Judge was held.  A transcript of this hearing is 
of record.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The evidentiary record does not support a diagnosis of 
PTSD related to the veteran's active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. 38 U.S.C.A. §§  1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2002, prior to the decision on 
appeal, and a May 2003 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, post service 
treatment records and examination reports, and military 
records and reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those raised at the October 2003 and February 2006 
hearings; service medical and personnel records; VA medical 
records and examination reports; and information and records 
from the U. S. Army and Joint Services Records Research 
Center (JSRCC) (formerly Center for Unit Records Research 
(CURR)).  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks service connection for PTSD.  
In that regard, 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2005).  However, if the claimed stressor is not combat- 
related (as in this case) the veteran's lay testimony 
regarding the in-service stressor is insufficient, standing 
alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet.  
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).   

The veteran contends that while in service he was exposed to 
a number of stressful incidents, which precipitated the 
development of PTSD.  He contends that he was attached to a 
crash fire crew while he was stationed in Lemoore, 
California.  He reports that while serving with the fire crew 
retrieved bodies from a Blue Angels crash and three other 
airplane accidents.  The veteran also asserts that while he 
was serving in Guam, he assisted in putting out a fire which 
resulted from a plane crash.  The veteran further alleges 
that while he was stationed in the Philippines, he was sent 
to the Republic of Vietnam in order to deliver supplies.  On 
route to Vietnam the plane he was traveling on came under 
fire and crash landed in Guam and killed many of his friends.  
In addition, he asserts that while he was stationed in 
Sangley Point, Philippines, Communist Guerrillas attacked the 
base.  The veteran further asserts that he saw the name of 
his friend, Carter Redmond, on a body bag.  According to the 
veteran, it was these specific incidents, which precipitated 
the development of his current PTSD.  Outpatient records also 
refer to the veteran being a "Vietnam Combat Veteran."

If the veteran was engaged in combat with the enemy while in 
active service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in such service satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there are no official records of such incurrence 
in service, and every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties. VAOPGCPREC 
12-99.

As an initial matter, despite the notation in some of the 
veteran's treatment reports that he was a combat veteran, 
there is no competent evidence in the veteran's claims file 
that establishes his participation in combat.  The veteran's 
service personnel records reveal that he was an airman and 
photographer while stationed with Airborne Early Warning 
Squadron One.  While he was stationed at Lemoore Naval Air 
Station, he was an airman apprentice and airman.  The 
veteran's DD Form 215 reveals that he was awarded the 
National Defense Service Medal, Vietnam Service Medal, 
Meritorious Commendation Ribbon and Republic of Vietnam 
Meritorious Unit Citation.  These awards are not indicative 
of combat duty, nor does the veteran's DD Form 214 reveal 
assignment to combat duty.  Although the veteran's unit was 
awarded the Meritorious Unit Commendation for meritorious 
service in support of a typhoon warning program and combat 
operations in Southeast Asia, this commendation does not 
reveal that the veteran "engaged in combat with the enemy."  
Moreover, an October 2004 letter from the Navy Personnel 
Command specifically notes that the veteran did not serve 
with a unit/vessel awarded the Combat Action Ribbon.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran participated in combat.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  To 
the extent that there are medical opinions of record 
concluding that the veteran has PTSD due to combat, these 
opinions are based on an oral history provided by the veteran 
and lack a factual basis.  They therefore are outweighed by 
the information recorded in the veteran's service records.  

Since the veteran did not engage in combat with the enemy, 
his allegations with regard to stressors alone are not enough 
to establish the occurrence of a stressor.  The record must 
contain corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.

In this case, there is no verified stressor to serve as a 
basis for granting the veteran's PTSD claim.  In this regard, 
the Board notes that although the veteran's service personnel 
records reveal that he served in California, Guam and the 
Philippines as he reported, none of his stressors have been 
confirmed.  

The veteran reported that while he was stationed in Lemoore, 
California he was involved in recovery incidents.  He 
indicated that in January 1965, a propeller-driven military 
aircraft crashed near Modesto or Merced, California and he 
was assigned to the group that recovered two bodies.  As 
noted above, the veteran's service medical records do not 
confirm that he was assigned to a crash and rescue crew or a 
fire crew as asserted.  In a May 2004 letter, the U. S. Army 
and Joint Services Records Research Center (JSRCC) (formerly 
Center for Unit Records Research (CURR)) indicated that the 
National Historical Center could only verify one propeller-
driven aircraft crash and no fatalities were associated with 
that crash.  He also reported that while stationed in 
Lemoore, California, he assisted in putting out a fire when a 
Blue Angels aircraft crashed into a hangar in April 1966.  
However, in a May 2004 letter, the JSRCC indicated that 
command history from the U.S. Naval Air Station documented a 
day long Open House/Air Show on May 1, 1966 featuring the 
Blue Angels.  However, the history and the National 
Historical Center did not document a crash of a Blue Angle 
aircraft.  Notably, during the veteran's April 2002 VA 
examination he reported that his event did not "really 
bother him."

The veteran has also alleged that in May 1966, while he was 
stationed at the Naval Air Station in Agana, Guam, a plane 
crashed and the pilot and plane were on fire.  The veteran 
contends that he put out the fire.  In a May 2004 letter 
JSRCC indicated that the National Historical Center did not 
have a matching crash report for this incident.  

The veteran further reported that in January 1968 he boarded 
a WC-121 plane at Chu Lai, Vietnam on route to Guam.  He 
reported that the plane took enemy fire during take off and 
eventually crash landed in Guam.  He indicated that a fellow 
service member, Joseph Broad, was injured during the 
incident.  The veteran's service personnel records reveal 
that, at the time of this incident, he was transferred from 
Sangley Point, Philippines to Airborne Early Warning 
Squadron, Guam.  The May 2004 letter from the JSRCC indicated 
that the 1968 command history submitted by the Airborne Early 
Warning Squadron revealed that only one VW-1 aircraft 
sustained damage in May 1968, which was of a minor nature and 
no injuries were associated with the attack.  

The veteran asserted that in either November 1965 or January 
1968 while he was stationed in Sangley Point, Philippines he 
was on guard duty when the base was attacked by Philippine 
Communists or Huks.  The veteran reported that in the attack 
one marine guard was shot and that he reported the shooting 
to his Commanding Officer.  This stressor could not be 
verified.  

Finally, the veteran reported as a purported stressor that he 
saw his friend's name on a body bag.  However this appears to 
be the type of anecdotal experience that is not independently 
verifiable.

The Board acknowledges that, on various occasions, the 
veteran has received a diagnosis of PTSD, reportedly linked 
to some incident or incidents of his period of active 
service.  However, as noted above, his claimed stressors 
could not be verified.  Thus, any diagnosis based upon these 
unverified stressors has no probative value.  Under the 
circumstances, the Board is unable to reasonably associate 
the veteran's claimed PTSD with any verified incident or 
incidents of his period of active military service.  
Accordingly, service connection for PTSD must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.   
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v.  
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


